Citation Nr: 1212831	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for postoperative residuals of a right thoracotomy resection apical bleb (claimed as a lung disorder).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970, and from October 1975 to October 1977.

The Veteran's initial rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for postoperative residuals of a right thoracotomy resection apical bleb.  The RO assigned an initial 30 percent rating, effective December 11, 2008, the date of the Veteran's service connection claim.  

The Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of the hearing is currently of record.

At his December 2010 Board hearing, the Veteran testified that his service-connected postoperative residuals of a right thoracotomy resection apical bleb interfered with his employment.  Specifically, the Veteran indicated that he would not be able to perform his previous employment with his current disability.  These statements raise a total disability rating for compensation based on unemployability (TDIU) claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initial Rating Claim

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana, are dated from March 2010.  In his April 2010 Substantive Appeal (on VA Form 9), the Veteran reported that he was scheduled to have a computerized axial tomography (CAT) scan and a positron emission tomography (PET) scan of his chest performed at the VAMC in April 2010.  At his December 2010 Board hearing, the Veteran testified that he did receive these scans.  The Veteran also testified that he received additional scans from VA in September 2010.  These scans are not currently in the claims file and should be associated with the file.  Additionally, all pertinent VA records since March 2010 should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, the Veteran's last VA examination to assess the current severity of his service-connected postoperative residuals of a right thoracotomy resection apical bleb was in February 2010.  This evidence is inadequate to assess the Veteran's current level of severity.  Specifically, at his December 2010 Board hearing, the Veteran testified that he experiences nerve damage, muscle damage, and painful scars because of his service-connected disability.  The February 2010 VA examination did not address these contentions.  Thus, to date, a VA examination to assess the current residuals of the Veteran's postoperative residuals of a right thoracotomy resection apical bleb, to include potential nerve damage, muscle damage, and scarring, has not been provided.  The Board finds that new VA examinations are required.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

TDIU Claim

First, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, a remand is required in order to afford the Veteran a VA examination to determine whether his sole service-connected disability of postoperative residuals of a right thoracotomy resection apical bleb currently precludes him from performing substantially gainful employment.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disability on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  


2.  Afford the Veteran an opportunity to identify any additional clinical records, such as non-VA clinical records, or non-clinical records, such as statements from supervisors or fellow employees, that might substantiate his TDIU claim.  
3.  Obtain all pertinent VA outpatient treatment records from the Shreveport, Louisiana, VAMC, since March 2010.

Specifically, the RO/AMC should obtain the VA CAT and PET scans dated in April 2010 and September 2010.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Provide a VA respiratory examination to the Veteran in order to assist in evaluating the severity of his service-connected postoperative residuals of a right thoracotomy resection apical bleb.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6844.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, including pulmonary function tests (PFTs).  All clinical findings should be reported in detail.  

The VA examiner is also directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected postoperative residuals of a right thoracotomy resection apical bleb.  

The medical opinion must address whether his service-connected disability alone is so disabling as to render him unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also inquire as to whether the Veteran is currently in receipt of Workers Compensation or Social Security Administration disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2011).

6.  Provide a VA scar examination to the Veteran in order to assist in evaluating the severity of his scar(s) from his service-connected postoperative residuals of a right thoracotomy resection apical bleb.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 7801, 7802, 7804, and 7805.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

For each scar, the VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	manifested by a loss of the underlying soft 		tissue?
	(e)	unstable?
	(f)	causes limitation of motion of the affected part?  		If the scar does cause limitation of motion, 		please specify the degree of limitation of 	the 		affected part.
	(g)	manifested by visible tissue loss?
	(h)	manifested by palpable tissue loss?
	(i)	manifested by visible gross distortion?
	(j)	manifested by palpable gross distortion?
	(k)	elevated on palpation?
	(l)	depressed on palpation?
	(m)	hypo-pigmented?
	(n)	hyper-pigmented?
	(o)	manifested by any additional factor of 			disability due to the scar itself?

Unretouched color photographs of EACH scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

7.  Provide a VA muscle examination to the Veteran in order to assist in evaluating the severity of any muscle damage in his chest, back, and stomach caused by his service-connected postoperative residuals of a right thoracotomy resection apical bleb.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5308, 5309, 5319, 5320, 5321, 5322, and 5323.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examiner should specifically discuss the severity of any muscle impairment in terms of slight, moderate, moderately severe, and severe.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

8.  Provide a VA neurological examination to the Veteran in order to assist in evaluating the severity of any weakness and numbness in his right arm caused by his service-connected postoperative residuals of a right thoracotomy resection apical bleb.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 8510, 8511, 8512, 8513, 8514, 8515, 8516, 8517, 8518, and 8519.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

9.  The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

10.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


